Exhibit 10.2

 

[g201805082015121542423.jpg]

 

[g201805082015121552423.jpg]

January 18, 2018

Ed Tang

5329 Tate Avenue

Plano, Texas 75093

Dear Ed:

This letter confirms that effective as of the close of business on February 8,
2018 (the “Separation Date”), you have resigned from all positions with the
Company and any of its subsidiaries or affiliated companies, and the terms of
your separation.

The Separation Date will constitute a “separation from service” within the
meaning of Internal Revenue Code (the “Code”) Section 409A and as of such
Separation Date you are a “specified employee” within the meaning of Code
Section 409A. As of the Separation Date, your annual base salary was $362,050
(the ‘‘Base Salary”).

l.Separation And Payments.

You will voluntarily terminate from your employment effective at the close of
business on the Separation Date. On the Separation Date, you will be paid for
all compensation and wages due and owing to you through the Separation Date, and
will be paid all accrued and unused paid time off in accordance with the
Company’s policy. Diodes will pay you the remainder of your earned annual bonus
for 2017 (if any) in 2018 after the Company has filed its annual report on Form
10-K.

2.Additional Compensation And Benefits.

Provided you remain in compliance with the terms of this letter agreement, you
will receive the following payments and benefits to which you are not otherwise
entitled: (i) payment of your Base Salary with twelve pro rata payments each
calendar month from March 2018 through February 2019, (ii) a monthly benefit
allowance of $1,061.20 towards the payment of your health insurance premiums for
12 months, (iii) all of your outstanding Company stock options and time-based
vesting restricted stock units shall continue to vest in accordance with their
terms as if you were still employed by the Company and such stock options shall
expire on the terms of each applicable equity plan and award agreement, and (iv)
one-third of the outstanding performance stock units which were granted to you
in 2017 will vest in February 2020 in accordance with the terms of the
applicable equity plan and award agreement as if you were still employed by the
Company. The above payments and benefits are subject to withholding requirements
to satisfy any applicable federal, state or local tax withholding requirements.

As further consideration, and as you requested, the Company is willing to
transfer to you your company­issued laptop on condition that the Company be able
to backup and wipe the hard drive. The Company is also willing to let you keep
the cell phone number associated with your company-issued cell phone, and let
you keep said cell phone after wiping all information relating to the Company.

 

SMRH:485123097.3

Page 1 of 6

Separation Agreement & Release

 

--------------------------------------------------------------------------------

 

3.Additional Provisions.

The additional terms and conditions set forth on Exhibit A are hereby
incorporated by reference into and shall become part of this letter agreement.

 

DATED:

 

January 19, 2018

 

Ed Tang

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Ed Tang

 

 

 

 

 

 

Ed Tang

 

 

 

 

 

 

 

DATED:

 

January 19, 2018

 

DIODES INCORPORATED

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ RICHARD D. WHITE

 

 

 

 

 

 

RICHARD D. WHITE

 

 

 

 

 

 

Chief Financial Officer

 

 

SMRH:485123097.3

Page 2 of 6

Separation Agreement & Release

 

--------------------------------------------------------------------------------

 

EXHIBIT A

1.Release. Except for the obligations undertaken in this letter agreement, you
hereby fully and forever release and discharge Diodes and its current and former
parents, subsidiaries , affiliates, divisions, employees, trustees, fiduciaries,
insurers, officers, directors, investors, shareholders, owners, attorneys,
agents, successors, assignees, benefit plans, and representatives (“Releasees”)
from any and all claims, actions, suits, losses, rights, damages , costs, fees,
expenses, accounts, demands, obligations, liabilities, and causes of action of
every character, nature, kind or description whatsoever, known or unknown,
foreseen or unforeseen, and suspected or Unsuspected, arising out of, or
relating to, any act or omission, whatsoever arising from, occurring during or
related in any manner to your performance of work for Diodes, as well as the
cessation of your performance of work for Diodes, including , without
limitation, those arising out the Employee Retirement Income Security Act of
1974, as amended; Title VII of the Civil Rights Act of 1964, which prohibits
discrimination and harassment in employment based on race, color, national
origin, religion and sex; the Family and Medical Leave Act; the Sarbanes-Oxley
Act; the Fair Labor Standards Act; the Americans with Disabilities Act, which
prohibits discrimination based upon disability or handicap; the Age
Discrimination in Employment Act; the California Fair Employment and Housing
Act; and/or any other federal, state or local laws, common law, or regulations
prohibiting employment discrimination, harassment, and/or retaliation. This
letter agreement also includes a release of any claim for breach of contract,
wrongful termination, interference with contractual relations or economic
advantage, defamation, misrepresentation, fraud, or wages. It is your intent to
waive and release any and all claims that you have or may have against the
Releasees as of the date of the execution of this letter agreement.

Notwithstanding the foregoing, the parties are not waiving their right to
enforce the terms of this letter agreement or bring any other claims that cannot
be released as a matter of law.

2.Waiver Of Unknown Claims.  It is the parties’ intention that the foregoing
release shall be construed in the broadest sense possible, and shall be
effective as a prohibition to all claims, charges, actions, suits, demands,
obligations, damages, injuries, liabilities, losses, and causes of action of
every character, nature, kind or description, known or unknown, and suspected or
unsuspected that you may have against the Releasees.

The parties expressly acknowledge that they are aware of the existence of
California Civil Code § 1542 and its meaning and effect. The parties expressly
acknowledge that they have read and understand the following provision of that
section which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

You expressly waive and release any right to benefits you may have under
California Civil Code § 1542 to the fullest extent or by any law of any state or
territory of the United States or other jurisdiction, or principle of common
law, which is similar comparable or equivalent to California Civil Code § 1542
you may do so lawfully. You further acknowledge you may later discover facts
different from, or in addition to, those facts now known to you or believed by
you to be true with respect to any or all of the matters covered by this letter
agreement, and you agree this letter agreement nevertheless shall remain in full
and complete force and effect.

3.Cooperation and Non-Disparagement. You agree that you will facilitate a smooth
transition of your current work to a person designated by Diodes.

You agree not to take, either directly or indirectly, any action detrimental to
the interests of Diodes, including, but not limited to, negatively commenting
on, disparaging or calling into question the business operations or conduct of
the Diodes or its affiliated entities, or its past or present directors,
executives, officers or agents.

4.Fully Compensated. You agree that up to the date of signing this letter
agreement, you have been fully compensated by Diodes for all amounts owed for
salary or bonus. Diodes will reimburse you for your reasonable business expenses
necessarily incurred in connection with the performance of your duties prior to
the Separation Date.

 

SMRH:485123097.3

Page 3 of 6

Separation Agreement & Release

 

--------------------------------------------------------------------------------

 

5.No Admission Of Liability. This letter agreement shall not at any time or for
any purpose constitute or be considered or deemed any admission of liability on
the part of any party.

6.Return of Property. You agree that, by the Separation Date, you will return to
Diodes and not keep in your possession or under your control any confidential or
trade secret information, nor any financial information nor any other property
of Diodes, including keys, equipment, automobile or similar property.
Nevertheless, you may keep your Diodes-provided computer and mobile phone after
Diodes implements the appropriate exit procedures upon the said devices.

7.Proprietary Information. You agree to keep all proprietary information of the
Company in the strictest confidence, and the same confidentiality obligation
that applied to you as an employee of Diodes of such employment shall survive
such termination and shall continue to be operative after the Separation Date.

8.Warranties.

(a)Each party represents and warrants that you/it has the full power, capacity
and authority to enter into this letter agreement, that no portion of any
charge, claim ,right, demand, action or cause of action that any party has or
might have arising out of the transactions, omissions or acts referred to herein
has been assigned, transferred or conveyed to any third party, by way of
subrogation, operation of law or otherwise, and that no other agreement,
release, or settlement is necessary from any other person or entity to release
and discharge completely the other party from the claims specified above that
may be held by such party.

(b)You expressly represent, warrant and covenant not to sue the Releasees to
enforce any charge, claim or cause of action released pursuant to this letter
agreement. This covenant not to bring or maintain any action in law or equity
shall be specifically enforced and the Releasees shall have standing to bring
any such action for specific enforcement and shall be deemed a real party. This
covenant does not apply to any suits or other proceedings to enforce the
provisions of this letter agreement. This covenant also does not preclude the
filing of a charge with the Equal Employment Opportunity Commission.

(c)In the event you breach the covenant not to sue as set forth in Paragraph
8(b), subject to the limitations provided therein, and file any claim, charge or
action with any court or administrative body that is released pursuant to this
letter agreement, you shall be liable for all damages incurred by the Releasees,
including without limitation, compensatory damages as well as attorneys’ fees
and costs.

(d)The parties represent and acknowledge that in executing this letter
agreement, they do not rely and have not relied upon any representation or
statement not set forth herein. You also represent and agree that you have
entered into this letter agreement voluntarily and without coercion or duress
and have been given a reasonable amount of time to consider the letter
agreement.

(e)The parties expressly represent and warrant that you/it/they have not
assigned or transferred or purported to assign or transfer to any person, firm,
corporation, or other entity any claim, demand, right, damage, liability, debt,
account, action, cause of action , or any other matter herein released. The
parties agree to indemnify and hold the other party harmless against any claim,
demand, right, damage, liability, debt, account, action, cause of action, cost
or expense, including attorneys’ fees, arising out of or any way connected with
any liens, encumbrances, transfer or assignment, or any such purported claimed
lien, encumbrance, transfer or assignment.

9.General.

(a)Except as otherwise provided herein, this letter agreement constitutes the
entire agreement between the parties and supersedes any and all other agreements
or understandings, either oral or written, between them with respect to the
subject matter hereof. Each party to this letter agreement acknowledges that no
representations, inducements, promises, or other agreements have been made by or
on behalf of any party except those covenants, agreements and promises embodied
in this letter agreement. This letter agreement is binding upon, and shall inure
to the benefit of, the parties and their current and former respective agents,
beneficiaries, employees, representatives, officers, directors, trustees,
fiduciaries, divisions, subsidiaries, affiliates, heirs, predecessors,
successors in interest, and shareholders.

 

SMRH:485123097.3

Page 4 of 6

Separation Agreement & Release

 

--------------------------------------------------------------------------------

 

(b)The provisions of this letter agreement may not be altered, amended or
repealed, in whole or in part, except by the written consent of the parties.

(c)If any term of this letter agreement is declared invalid for any reason, such
determination shall not affect the validity of the remainder of the letter
agreement. The remaining parts of this letter agreement shall remain in effect
as if the letter agreement had been executed without the invalid term.

(d)This letter agreement shall be deemed to have been executed and delivered in
the State of Texas, and the rights and obligations of the parties shall be
construed and enforced in accordance with and governed by the laws of the State
of Texas.

(e)Resolution of any and all disputes arising under this letter agreement shall
be submitted to arbitration under the terms hereof, which arbitration shall be
final, conclusive and binding upon the parties, their successors and assigns.
The arbitration shall be conducted in accordance with the Employment Arbitration
Rules and Mediation Procedures of the American Arbitration Association (the “AAA
Rules”). Arbitration shall be by a single arbitrator experienced in the matters
at issue selected in accordance with the AAA Rules. The arbitration shall be
held in Dallas, Texas. The decision of the arbitrator shall be final and binding
as to any matters submitted to arbitration and shall be in lieu of any other
action or proceeding of any nature whatsoever; and, if necessary, any judgment
upon the arbitrator’s decision may be entered in any court of record having
jurisdiction over the subject matter or over the party against whom the judgment
is being enforced. Except as required by law, the parties agree to keep
confidential the existence and details of any dispute subject to this provision,
including the results of arbitration.

Nothing in this letter agreement shall prevent either party from seeking
equitable and/or injunctive relief from any court of competent jurisdiction for
a temporary restraining order, preliminary injunction, or other interim relief,
as necessary, without breach of this letter agreement and without abridgement of
the powers of the arbitrator.

In the event that a claim is submitted to arbitration, the parties will be
required to split the arbitrator’s fee equally. All fees, costs, and expenses of
the arbitration, including attorneys’ fees, shall be borne by the party
incurring them. Any postponement or cancellation fee imposed by the arbitration
service will be paid by the party requesting the postponement or cancellation,
unless the arbitrator determines otherwise. The arbitrator must award attorneys’
fees, costs and other expenses of arbitration to the prevailing party, such that
the prevailing party shall be reimbursed for all attorneys’ fees, costs and
expenses borne by that party, to the extent permitted by law. At the conclusion
of the arbitration, each party agrees to pay promptly any arbitration award
imposed against that party.

(f)Each of the parties acknowledges that this letter agreement was jointly
negotiated and reviewed and approved by them. The letter agreement shall not be
construed by any court of law or equity against any party by virtue of any party
having drafted this letter agreement.

(g)This letter agreement may be executed in counterparts including facsimile
counterparts. All counterparts when executed shall constitute one agreement
binding upon all parties notwithstanding that all of the parties are not a
signatory to the original or the same counterpart. A copy or facsimile of this
letter agreement shall have the same force and effect as the original.

(h)Each party shall bear your/its own attorneys’ fees and costs incurred as a
result of negotiating this letter agreement.

(i)You, for yourself and on behalf of your respective agents, representatives,
attorneys, and assigns, agree and warrant that you understand that as a material
condition of this letter agreement, and in exchange for consideration hereunder,
the existence of the letter agreement together with its terms and conditions are
to remain strictly private and confidential to the extent permitted by law,
subject only to the exceptions set forth below.

 

SMRH:485123097.3

Page 5 of 6

Separation Agreement & Release

 

--------------------------------------------------------------------------------

 

You expressly agree that you will not disclose, discuss, consent to disclosure,
or otherwise disseminate said information to anyone with the sole exceptions of
your spouse, attorneys, accountants, financial advisors, and tax preparers, and
shall instruct those individuals not to disclose the fact of this letter
agreement or the terms and conditions of this letter agreement to anyone, unless
specifically required by law, and in that event, only such information as the
law permits or requires to be disclosed. Notwithstanding the foregoing, Diodes
and you may disclose this letter agreement in order to enforce the releases and
covenants provided herein.

You acknowledge and agree that any breach of this provision will cause damage to
the Releasees in an amount or amounts difficult to ascertain. Accordingly, in
addition to any other relief the Releasees may be entitled, they shall also be
entitled to seek injunctive relief as may be ordered by any court of competent
jurisdiction to prevent violation of this provision.

Notwithstanding anything to the contrary contained herein, no provision of this
letter agreement or any other Diodes agreement to which you are a party shall be
interpreted so as to impede you (or any other individual) from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or
making other disclosures under the whistleblower provisions of federal law or
regulation. You do not need the prior authorization of Diodes to make any such
reports or disclosures and you shall not be required to notify Diodes that such
reports or disclosures have been made.

(j)Solely to the extent necessary to comply with Code Section 409A and avoid the
imposition of taxes under Code Section 409A, Diodes shall defer payment of
“nonqualified deferred compensation” subject to Code Section 409A payable as a
result of and within six (6) months following your “separation from service”
under this letter agreement until the earlier of (i) the first business day of
the seventh month following the your “separation from service,” or (ii) ten (10)
days after Diodes receives written notification of your death. Any such delayed
payments shall be made without interest. Notwithstanding anything else to the
contrary, Diodes shall not be responsible for any other Code Section 409A taxes,
interest or penalties that may be imposed on you (including without limitation
that might be imposed in connection with your employment) and you shall have no
recourse against Diodes for any other Code Section 409A taxes. Moreover, Diodes
(including without limitation members of the Diodes Board of the Directors)
shall not be liable to you or other persons as to any unexpected or adverse tax
consequence realized by you and you shall be solely responsible for the timely
payment of all taxes, interest and/or penalties that are imposed on you in
connection with this letter agreement or any other agreement between you and
Diodes.

(k)It is strongly recommended, urged, and advised that you discuss this letter
agreement with your attorney before executing it. You expressly acknowledges
that you have been provided at least 21 days to review and consider this letter
agreement before signing it. Should you decide not to use the full 21 days, then
you knowingly and voluntarily waive any claim that you were not given that
period of time or did not use the entire 21 days to consult an attorney or
consider this letter agreement.

You may revoke this letter agreement at any time up to seven (7) calendar days
following your execution of the letter agreement, and this letter agreement
shall not become effective or enforceable until the revocation period has
expired which is at 12:00:01 a.m. on the eighth day following your execution of
this letter agreement (“Effective Date”). If you decide to revoke this letter
agreement, such revocation must be in writing to Rick White, Chief Financial
Officer, Diodes Incorporated, 4949 Hedgcoxe Road Suite 200, Plano, Texas 75024,
and sent to him by facsimile or email no later than the end of the seventh day
after you signed this letter agreement.

Without limiting the scope of this letter agreement in any way, you also certify
that this letter agreement constitutes a knowing and voluntary waiver of any and
all rights or claims that exist or that you have or may claim to have under the
Federal Age Discrimination in Employment Act (“ADEA”), as amended by the Older
Workers Benefit Protection Act of 1990 (“OWBPA”), which is set forth at 29
U.S.C. § § 621, et seq. This letter agreement does not govern any rights or
claims that may arise under the ADEA after the date this letter agreement is
signed by you.

 

SMRH:485123097.3

Page 6 of 6

Separation Agreement & Release

 